Action to recover the amount of an account for advertising.
There was a judgment in favor of the plaintiff, and the defendant excepted and appealed. *Page 308 
We have carefully examined the exceptions relied on by the defendant and find no reversible error.
The admission of the correctness of the account, when it was presented to the defendant, by Mr. Powers, who was then its secretary, (252) treasurer, and general manager, was sufficient to carry the case to the jury, and there was other evidence tending to sustain the plaintiff's claim.
The letter of Guy v. Barnes was competent, but its effect was dependent upon the evidence introduced to show his authority to bind the defendant or of ratification by the defendant.
The statement by Powers, that he understood that Barnes was manager of the defendant company prior to the time he became manager, was objectionable as hearsay; but no harm came to the defendant from the refusal to strike out this evidence, because the books of the company were admitted in evidence, and they showed that Barnes had been manager, and the date of his election.
The statement of his Honor, during the argument of the defendant for a judgment of nonsuit, that one man could represent one-half dozen different corporations, was true, and in any event could not have affected the verdict.
No error.
Cited: Alexander v. Cedar Works, 177 N.C. 149; Tolley v. Creamery,Inc., 217 N.C. 258.